Citation Nr: 0117879	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  94-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a service-
connected scar of the upper left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.  
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for a scar of the upper left arm but assigned a 
noncompensable (zero percent) evaluation.  In March 2000, the 
Board remanded the case for additional development. 


REMAND

The Board remanded this case in April 1999 for additional 
development.  After a review of the post-remand record, the 
Board notes that the veteran's representative has urged that 
the case be returned to the RO as the requested development 
was not completed.  The Board has also carefully reviewed the 
record and agrees that a further remand is required as a 
matter of law.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that additional development requested of the 
RO was not completed.  In the March 2000 remand, the Board 
requested that the veteran be afforded a VA examination to 
assess the nature and extent of any residuals of the knife 
wound of the upper left arm.  The Board specifically 
instructed the examiner to comment on any functional 
impairment of the left arm, wrist, hand and fingers as a 
result of the stab wound the veteran sustained in service.  
Pursuant to that request, the veteran underwent a VA 
peripheral nerves examination in June 2000.  The examiner 
noted the veteran's history of being stabbed in the left arm 
and having developed a wrist drop that eventually 
disappeared.  The veteran's current complaints included pain 
in both hands.  The examiner noted that the veteran had 
bilateral carpal tunnel syndrome, but no evidence of ulnar 
neuropathy.  The impression was bilateral carpal tunnel 
syndrome and referral for an orthopedic evaluation was 
recommended, but such a review, if conducted is not of 
record.  In addition, the Board had requested an opinion as 
to whether the veteran suffered from any current functional 
impairment of the left arm, wrist, hand or fingers as a 
result of the stab wound he sustained in service.  No such 
opinion was provided and the Board may not draw its own 
inferences in the absence of such an opinion.  

In Stegall, 11 Vet. App. at 270, the United States Court of 
Appeals for Veterans Claims held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board erred in failing to insure 
compliance.  Therefore, further development and adjudication 
by the RO is warranted.  See Veterans Claims Assistance Act 
of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA).

Accordingly, the case is REMANDED for the following action.

1.  The veteran should be afforded an 
appropriate VA examination(s) to assess 
the nature and extent of any residuals as 
a result of the knife wound of the upper 
left arm.  Any and all indicated 
evaluations, studies, and tests, to 
include range of motion testing, should 
be accomplished.  The examiner is 
requested to comment on any functional 
loss of motion due to pain as a result of 
the service-connected scar.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
examiner is specifically requested to 
provide an opinion as to whether the 
veteran suffers from any current 
functional impairment of the left arm, 
wrist, hand or fingers as a result of the 
stab wound he sustained in service.  The 
examiner is requested to review the 
relevant evidence contained in the claims 
file prior to rendering any opinion.  A 
complete rationale should be given for 
all opinions and conclusions expressed 
and any residual disability from the 
service-connected left upper arm scar 
should be specifically identified.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective action.  Compliance 
with the terms of the remand is 
essential.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  The RO should 
also review the file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim of entitlement to an 
initial compensable rating for a service-
connected scar of the upper left arm.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter. 
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



